DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is not cleat hoe this term is related to “a flexible packaging” recited by claim 9.
This is especially not clear in view of two different species of the packaging recited disclosed by the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burch (US 3,265,133).
Burch teaches an element as claimed.
The element comprises:
a cleaning element 50;
a soluble packaging 56 to maintain the deformation of the element 50.
See entire document, especially Figures 1-6 and the related description and the description at column 3, line 10 – column 5, line 43.

Burch teaches a film packaging (at least column 3, lines 45-50).
As to claim 14: since Burch teaches dissolution of the packaging in the well fluid, the solubility of the packaging is optimized for a well fluid temperature.
As to the newly introduced limitation of “a flexible packaging”.
First, the claims are indefinite because of the reasons provided above.
Second, Burch teaches a flexible Cellophane packaging (at least column 3, lines 45-50). Cellophane is a soluble film. 
Please, note that claim 9 does not specify in what the packaging is soluble.
Please, also note that claim 9 does not even require the flexible packaging been soluble.
The requirement to be soluble is recited only with respect to “the packaging” that does not have proper antecedent basis.
Further, the claims do not require any degree of flexibility. Any material has at least some degree of flexibility.
Thus, what is disclosed by Burch is readable on what is claimed. 
As to claims 9 and 10 Burch also teaches a dissolvable container packaging that is soluble in water and drilling fluids (at least column 3, lines 20-45 and column 4, lines 12-36.
As to claim 12 Burch teaches a flexible Cellophane packaging (at least column 3, lines 45-50). Cellophane is a soluble film.


Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
The applicants amended the claims.
The applicants allege that the amended claim 9 states that the deformed cleaning element is in “flexible soluble packaging”.
This is not correct.
The claim has been amended to recite:
A cleaning element for cleaning a pipe, the cleaning element comprising a resilient material adapted to be deformed from an expanded resting configuration having a first dimension to a second deformed configuration having a second dimension smaller than the first dimension, the cleaning element being encased with a flexible packaging to maintain deformation of the cleaning element in the deformed configuration, wherein the packaging is soluble.
First, this made the claims indefinite because the term “the packaging” in claim 9 lacks proper antecedent basis.
It is not cleat hoe this term is related to “a flexible packaging” recited by claim 9.
This is especially not clear in view of two different species of the packaging recited disclosed by the specification.
Second, there is no recitation in the claims that the deformed cleaning element is in “flexible soluble packaging”.

This is not correct.
In contrast to the applicants’ allegation, Burch teaches a flexible Cellophane packaging (at least column 3, lines 45-50).

Further, as to the newly introduced limitation of “a flexible packaging”.
First, the claims are indefinite because of the reasons provided above.
Second, Burch teaches a flexible Cellophane packaging (at least column 3, lines 45-50). Cellophane is a soluble film. 
Please, note that claim 9 does not specify in what the packaging is soluble.
Please, also note that claim 9 does not even require the flexible packaging been soluble.
The requirement to be soluble is recited only with respect to “the packaging” that does not have proper antecedent basis.
Further, the claims do not require any degree of flexibility. Any material has at least some degree of flexibility.
Thus, what is disclosed by Burch is readable on what is claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,115,629 and the Abstract of GB 386011 are cited to evidence solubility of Cellophane.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711